            Case 3:20-cv-02731-VC Document 1009 Filed 02/03/21 Page 1 of 5




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           Facsimile: (415) 436-6748
           wendy.garbers@usdoj.gov
           adrienne.zack@usdoj.gov
           shiwon.choe@usdoj.gov
           neal.hong@usdoj.gov

Attorneys for Federal Defendants

                                       UNITED STATES DISTRICT COURT

                                     NORTHERN DISTRICT OF CALIFORNIA

                                            SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                  ) CASE NO. 3:20-cv-02731-VC
                                                      )
           Plaintiffs,                                ) FEDERAL DEFENDANTS’ FEBRUARY 3, 2021
                                                      ) DAILY REPORT RE: YUBA COUNTY JAIL
      v.                                              )
                                                      )
DAVID JENNINGS, et al.,                               )
                                                      )
           Defendants.                                )
                                                      )


           In accordance with the Court’s December 23, 2020 Order Granting Motion For TRO, the Federal

Defendants hereby submit the following, based on the most updated information received from Yuba

County:

(i)        The number of (i) class members, (ii) County prisoners, and (iii) staff members testing

positive for COVID-19 since the last report and cumulatively.
                   a. ICE detainees: 0 current detainees are positive. There are 9 recovered positive detainees,

                         and 3 of them have been released. Cumulatively, there have been 9 ICE detainees who

                         have tested positive.

FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     1
            Case 3:20-cv-02731-VC Document 1009 Filed 02/03/21 Page 2 of 5




                b. County inmates: 1 (infectious positive) current County prisoner is positive. 1 There are

                   124 recovered positive county inmates. Cumulatively, there have been 125 County

                   prisoners who have tested positive, and 28 of them have been released.

                c. Staff Members: 0 current staff members are positive. Cumulatively, there have been 30,

                   (this number dates to June 2020) staff members who have tested positive.

(ii)    The number of (i) class members, (ii) County prisoners, and (iii) staff members

experiencing symptoms of COVID-19 since the last report and cumulatively.
                a. ICE detainees: 0 current detainees are experiencing symptoms of COVID-19.

                   Cumulatively, there have been 6 ICE detainees who have experienced symptoms of

                   COVID-19.

                b. County inmates: 1 current County prisoner is experiencing symptoms of COVID-19.

                   Cumulatively, there have been 38 County prisoners who have experienced symptoms of

                   COVID-19.

                c. Staff Members: 0 current staff members are experiencing symptoms of COVID-19.

                   Cumulatively, there have been 43 (this number dates to June 2020) staff members who

                   have experienced symptoms of COVID-19.

(iii)   The location of all class members.
        Attached is a roster that contains this information.

(iv)    The location of COVID-positive individuals in custody at YCJ.
        Housing Locations:
            Q3

(v)     The location of symptomatic individuals in custody at YCJ.
        Medical




        1
          According to the County, the positive County inmate was brought into Yuba County jail from
another facility. This inmate had a known positive test from January 24, 2021. According to the County,
this individual has never been housed with anyone inside the jail.
FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     2
         Case 3:20-cv-02731-VC Document 1009 Filed 02/03/21 Page 3 of 5




(vi)   Plans for the testing, quarantine and isolation of class members, County prisoners, and

staff, and the implementation of those plans.
       The County has informed ICE that it is laboratory testing all consenting detainees at YCJ weekly

and all consenting staff for COVID twice a week (not including detainees or staff who previously have

tested positive). The County will continue this detainee and staff testing until there are no new positive

tests among detainees or staff for two consecutive weeks. This is not broken out between detainees and

staff, e.g., if there are no new positive tests among staff in a given week but there are new positive tests

among detainees that week, or vice versa, both detainee and staff testing will continue for at least two

more weeks until there are no new positive tests among either detainees or staff.

       The County has informed ICE that it is categorizing detainees into four categories for housing

purposes: (1) detainees who have tested negative and are asymptomatic, (2) detainees who have not

tested positive but who are symptomatic, (3) detainees who have tested positive, and (4) detainees who

have tested positive who have recovered. The County has informed ICE that it generally plans to house

detainees in category (2) individually (except perhaps in circumstances such as two symptomatic

detainees being housed in a single cell prior to being isolated, in which case they could be isolated in the

same cell as well). The County has informed ICE that it plans to separate detainees in category (1) from

detainees in category (3) and not house them in the same housing units. Housing-placement decisions

are being closely directed and overseen by the County Health Officer.
       Additionally, ICE has requested that medical staff at Yuba County Jail administer rapid tests

(Abbott tests) to any ICE detainee who has not previously tested positive and is identified by medical

staff or class counsel as having symptoms consistent with COVID, as well as any ICE detainee who has

been in close contact with someone who tests positive for COVID.

       According to the County, the County follows the testing guidelines set out by the CDC for the

detainees. All detainees are tested on a 7-day cycle. This does not include any detainee that has tested

positive within the past 90 days.

       If a detainee tests positive, he or she is no longer in the testing cycle for at least 90 days.
Accordingly, positive and recovered class members are not included in the 7-day testing cycle.

Currently, there are no class members that are at least 90 days out from first testing positive. The

FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     3
         Case 3:20-cv-02731-VC Document 1009 Filed 02/03/21 Page 4 of 5




County is testing class members that remain negative. These individuals continue to be tested every 7

days. The protocols described above also apply to jail staff. If a staff member tests positive, he or she is

no longer included in the testing cycle for at least 90 days.

        Today, the following ICE detainees were laboratory tested for COVID-19:


                     A-Number
                                         Last Name                    First Name
                       Last 3

                            809   CASTRO RAMOS                  LUIS ERASMO
                            398   MONTOYA-                      JUAN
                                  ECHEVERRIA
                            562   ORTEGA-GARCIA                 JOSE
                            329   OXLAJ SIGUANTAY               MAYNOR
                            925   SANCHEZ-LAGUNAS               LIONEL
                            120   VASQUEZ-CRUZ                  RICARDO
                            513   VAZQUEZ                       JAVIER
                            900   VILLAGRES-FUENTE              MARVIN
                            348   ZELAYA-NUNEZ                  MANUEL



(vii)   Plans for the testing of class members, County prisoners, and staff, and the implementation

of those plans.
        Please see (vi) above.

DATED: February 3, 2021                               Respectfully submitted,
                                                      DAVID L. ANDERSON
                                                      United States Attorney

                                                      /s/ Neal Hong
                                                      NEAL C. HONG
                                                      Assistant United States Attorney




FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     4
       Case 3:20-cv-02731-VC Document 1009 Filed 02/03/21 Page 5 of 5




                          Yuba County Jail - ICE Detainee Housing


             A-Number
                              Last Name               First Name    Dorm
               Last 3

                         ERAZO HERRERA        JUAN                   C
                   011
                   118   QUINTANILLA          JOSE                   E
                   762   VASQUEZ-RODRIGUEZ    JONNY                  E
                   809   CASTRO RAMOS         LUIS ERASMO            C
                   474   GARCIA GONZALEZ      JUVENAL                C
                   398   MONTOYA-             JUAN                   C
                         ECHEVERRIA
                   562   ORTEGA-GARCIA        JOSE                   C
                   329   OXLAJ SIGUANTAY      MAYNOR                 C
                   925   SANCHEZ-LAGUNAS      LIONEL                 C
                   120   VASQUEZ-CRUZ         RICARDO                C
                   513   VAZQUEZ              JAVIER                 C
                   900   VILLAGRES-FUENTE     MARVIN                 C
                   348   ZELAYA-NUNEZ         MANUEL                 C
                   859   APAZA                BRYAN                  C
                   162   ROBLES               RUPERTO                A




FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     5
